Citation Nr: 1517130	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  04-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1963 to December 1966.

This matter comes before the Board of Veterans' Appeals (the Board) from an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This case was remanded for additional development in July 2008 and August 2010.  That development having been completed, the matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this case should take into consideration the existence of these electronic records.

On his VA Form 9, the Veteran requested to appear before a Veterans' Law Judge at a travel board hearing.  However, in a May 2008 statement, the Veteran requested to cancel his hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2014).

The Board notes that the Veteran's VA medical records show a diagnosis of major depressive disorder.  However, at no time has the Veteran indicated he sought service connection for any disorder other than PTSD.  Thus, the Board advises the Veteran that he may file a claim for service connection for major depressive disorder should he choose to do so in the future.


FINDINGS OF FACT

1.  There is no credible supporting evidence of an in-service stressor.
2.  The evidence of record is against a finding that the Veteran has a current PTSD diagnosis for VA compensation purposes that is related to his active duty military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2014).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).
All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, prior to the initial rating decision in this matter, a letter from VA dated in December 2003 notified the Veteran of the necessary elements to establish a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The letter also requested from the Veteran information regarding his reported stressor, and any other evidence that could support his claim such as contemporaneous treatment records or other records corroborating his reported stressor.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Here, the Veteran's service treatment records, service personnel records, and VA medical records are in the claims file.  VA attempted to obtain records from the Treasure Island Naval Air Station Medical Clinic, where the Veteran reported he was hospitalized in conjunction with his asserted stressor.  In September 2008, the AOJ made a Personnel Information Exchange System (PIES) request for records from the facility from June to October 1964.  In December 2008, the National Personnel Records Center (NPRC) returned a negative response, stating that the index of retired records did not list the requested year.  The AOJ subsequently notified the Veteran that it had attempted to locate those records and asked the Veteran to submit copies in his possession.  In January 2010, the AOJ issued a formal finding of unavailability of records from the facility for the year in question.

Additionally, the AOJ attempted to obtain Unit Punishment records for May 1964, August 1964, and October 1964, but such records were not found.  However, upon review of the record, the Board notes the presence of several documents in the Veteran's personnel file.  These records indicate the Veteran was put before Captain's Masts on several occasions in 1964.  Specifically, the Veteran was away from the ship from May 18 to May 21, was charged with violations of Articles 86 and 87 of the Uniform Code of Military Justice (UCMJ), and was punished with 30 days restriction to the ship and two extra hours of duty per day.  In September 1964, the Veteran was punished for violating Article 92 of the UCMJ, on August 18, 1964, and was restricted to the ship for 21 days and two extra duty hours to perform.  In October 1964, the Veteran was punished for violating Article 86, and was restricted to the ship for 45 days with two extra hours of duty per day.  The records also show that in May 1965, the Veteran was unauthorized absentee for a period of 10 days and was restricted to the ship for 45 days with two extra hours of duty per day.  The personnel records appear complete.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2014).

The Veteran was provided with VA examinations March 2004 and April 2005.  The examination reports indicate that although the claims file was not available for review at the time of the March 2004 examination, the examiner was able to review it when he completed his opinion in April 2005.  Moreover, the examiner recorded the Veteran's current complaints, conducted appropriate evaluations, rendered diagnoses and opinions consistent with the Veteran's reported history, and included sufficient information to evaluate the claim.  The Board, therefore, concludes that the examination reports are adequate for the purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Stegall Considerations

In July 2008, the Board remanded this case and directed the AOJ to obtain medical treatment records from Treasure Island Naval Station from June through September 1964, to request deck logs from August 1964, any line of duty misconduct determination from August 1964, and for Unit Punishment Records for offenses committed in May 1964, August 1964, and October 1964.  The AOJ attempted to obtain records from Treasure Island, but none were available, so a formal finding of unavailability was made and placed in the record.  Deck logs from August 1964 were also obtained, but were noted to contain no reference to the Veteran.  However, no attempt was made to secure Unit Punishment records.

Thus, the Board remanded the case again in August 2010.  The Board specifically instructed the RO to secure the Unit Punishment records pertaining to the aforementioned dates and offenses.  In response, the AOJ requested deck logs for the dates in question, and Unit Punishment records.  The Board notes that the Unit Punishment records for the dates in question were not obtained.  However, upon review of the record, the Board notes the presence of several documents in the Veteran's personnel file.  These records indicate the Veteran received non-judicial punishment on several occasions in 1964 and 1965, specifically for unauthorized absence from the ship from May 18 to May 21, 1964; failure to obey an order on August 18, 1964; unauthorized absence on October 2, 1964; and unauthorized absence for a period of 10 days on May 10, 1965.  The presence of these records fulfills the purposes of the remand directive that sought the Unit Punishment records.  

Accordingly, the Board concludes there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).

Where a determination is made that a Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Under 38 C.F.R. § 4.125 (2014), if the diagnosis of a mental disorder does not conform to the AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (hereinafter DSM) or is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.
The Board is required to assess the credibility and probative weight of all relevant evidence, and may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  The Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 (holding that a layperson is competent to identify a simple condition such as a broken leg).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").  The Court has also held that contemporaneous records are more probative than history as later reported by a Veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

Factual Background

The Veteran claims service connection for PTSD.  Specifically, he attributes his reported PTSD to an in-service, non-combat incident that took place while his ship was stationed in San Francisco, California.  The Veteran claims he was physically assaulted by military police (MP), suffered serious injuries, and experienced psychiatric symptomatology ever since.  See June 2003 statement.  Alternatively, the Veteran stated that he is entitled to service connection for PTSD by virtue of his receipt of a Vietnam Service Medal and his ship's presence in a war zone.  See August 2010 statement.  
In a June 2003 statement, the Veteran wrote that he was beaten by two MPs and taken to Treasure Island for treatment in 1964.  He indicated the beating resulted in a broken nose and bodily damage, including a head injury.

In a statement submitted later that month, the Veteran reported that he was returning to his ship from his parents' house after having a few drinks, and was pulled over by a Highway Patrol officer on the Treasure Island area of the Bay Bridge.  The Veteran stated that the officer called MPs to collect him and return him to the ship.  The Veteran stated that when the MPs arrived they began beating him until he had a broken nose.  They placed him in the van and then plotted how to kill him and dump his body in the Bay.  He said they changed their plans when they realized that the Highway Patrol officer made a report and that the MPs would be tracked.  The Veteran indicated that he arrived at the Treasure Island medical clinic and was treated for a broken nose, head injury, and bodily damage.

During a June 2003 psychiatric consultation, the Veteran repeated this story to the examiner, though he told the examiner he was pulled over for speeding instead of underage drinking.  The examiner indicated that it was difficult to pin the Veteran down on specifics regarding his claim for PTSD, his Navy records, or other issues related to his history, and that he "seemed to obfuscate for his own purposes."  During his March 2004 VA examination, the Veteran reported the same incident, but added that he missed sailing with his ship because he was kept at the Treasure Island clinic in a cell for three weeks.  The examiner noted that "the veracity of this report is unknown."  With respect to the PTSD, the examiner stated that the Veteran "did apparently have a significant traumatic stressor event when he was in the military," and that he had "major symptoms that might or might not be related to that incident at this time."  The examiner concluded that giving the Veteran the benefit of the doubt, he met the DSM criteria for a diagnosis of PTSD.

In his April 2004 Notice of Disagreement, the Veteran wrote that the attack left him with a broken nose and that his life was threatened.  He noted that after he was attacked, the duty officer held him at Treasure Island until his ship returned.  He added that he was not punished for the incident, but that he ripped out the nose braces that a doctor at Treasure Island had used to treat him.  He stated that his friend, C. B., witnessed J. B. driving his car and subsequently totalling it, and that J. B. had been driving the vehicle because the Veteran had been pulled over for drinking underage.  In a different statement, the Veteran wrote that he had been beaten unconscious, and awoke to hear the MPs plotting to kill the Veteran and dump him in the bay.  He added that J. B. was allowed to drive the car back to the Veteran's parents' house.  In a subsequent statement that month, the Veteran wrote that a review of the duty roster for 1964 would show the time the Veteran was absent from the ship due to his reported attack.  He further noted that "subtracting 21 days or some from September 2, 1964" would provide the time spent at Treasure Island Naval Station.

The Veteran submitted a statement from C. B., dated April 2004, in which C. B. indicated he saw a 1964 Pontiac he knew belong to the Veteran's parents turned over sitting in the middle of the road, and that nearby the vehicle sat J. B.  He explained that J. B. reported he had been driving the car after the Veteran was stopped by the highway patrol, beaten, and taken by Navy MPs near Treasure Island Navy base.

On his September 2004 VA Form 9, the Veteran wrote that the stressor incident occurred in August 1964.

According to a November 2004 VA treatment record, the Veteran relayed to the examiner his stressor of being beaten by MPs.  He told the examiner about another traumatic event during which the Veteran was cleaning a blower in a shutdown boiler, when another individual activated the boiler.  The Veteran had to dive out to avoid being killed.  He then refused an order to reenter the boiler.  

During an April 2005 VA psychiatric examination, the Veteran reported that he had proof that he was beaten by Shore Patrol while in the Navy.  The examiner stated that, given the benefit of the doubt, if the Veteran really was beaten in the service, then he met the DSM criteria for a diagnosis of PTSD.

In an August 2010 statement, the Veteran wrote that as he was awarded a Vietnam Service medal for service aboard the U.S.S. Chicago and being stationed in a warzone, that he should be granted service connection for PTSD.  He cited to 38 C.F.R. § 3.304(f)(3), which pertains to fear of hostile military or terrorist activity, and stated that as his DD-Form 214 showed service in a location that would involve hostile military or terrorist activity, that his service connection claim should be granted.

The Veteran's service treatment records show that on May 30, 1964, he complained of nausea, headache, and dizziness.  He was given the human serum albumin and glucose tolerance tests, and then prescribed an Amphojel tab and sent back to duty.  On September 2, 1964, the Veteran was treated for trauma to his nose, which he said occurred the previous night.  X-rays showed a fracture of the crest of the nasal bone, with notations of "excellent position, no reduction necessary."  A September 3 record showed the Veteran complained of blurry vision in his right eye and difficulty breathing in his right nostril.  His eye was objectively normal.  His right nostril had swollen turbinates and small amount of dried blood at the apex.  X-rays showed fracture of the crest of the nasal bone.  He was prescribed hot packs and pain relief.  A September 5 record showed the Veteran was treated for a 1 1/2 inch laceration of his scalp, which was noted to have been within command and at work.  The Veteran's laceration was sutured and dressed, and he was sent back to duty.

VA attempted to locate medical records for the Veteran's reported treatment at the Treasure Island Naval Clinic Station during 1964.  However, a January 2010 formal finding noted that the NPRC had responded that the records were unable to be located.

According to a May 25, 1964 personnel record from the U.S. Naval Receiving Station at Treasure Island, the Veteran surrendered to military authorities at 1620 on May 21.  He was delivered to the receiving station at 1710 on May 21.  He was noted to have been unauthorized absentee from his ship from 0720 on May 18, a period of 3 days.  He appeared before the Screening Mast on May 22 to determine his disposition, though no disciplinary action was taken.  He was then made available under Technical Arrest Orders for transfer to the USS Chicago for disciplinary action and resumption of duty.  On May 27, the Veteran reported to the USS Chicago.  A Captain's Mast was held on June 9 for the Veteran's violation of Articles 86 and 87 of the UCMJ.  He was punished with 30 days restriction to the ship and 30 days extra duty, two hours per day.

A record dated September 8, 1964, shows a Captain's Mast was held for the Veteran's violation of Article 92, UCMJ, for failure to obey a lawful order on August 18.  His punishment was 21 days restriction to the ship and 21 days of extra duty, 2 hours per day.

Deck logs were also obtained.  A June 9, 1964 record noted the outcome of the Captain's Mast.  It also noted that J. B. was put to Captain's Mast for the same offenses and received the same punishment.  Deck logs for August 1964 did not contain any references to the Veteran.  A September 8, 1964 record noted the outcome of the Captain's Mast for that date as well.

Analysis

As noted above, the Veteran is competent to testify as to events he has experienced firsthand.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service).  However, given the presence of several inconsistencies in the Veteran's account of the events in question, the Board concludes the Veteran has not presented credible evidence regarding his reported in-service stressor event.  

During the March 2004 examination, the Veteran reported he was held for three weeks at the Treasure Island clinic while his ship was away.  However, the record of the June 1964 Captain's Mast, which cited the Veteran's surrender at the Treasure Island receiving center, indicates the Veteran was only absent for three days, and the September 1964 record does not indicate any missed time at all, only failure obey a lawful order.  In fact, the Veteran's personnel records show that the longest period of time he was an unauthorized absentee was in May 1965, for a period of 10 days.  However, it was during this period of unauthorized absence that the Veteran had traveled to Chicago, Illinois, as he indicated his April 2004 statements. 
 
To the extent the Veteran asserts that he was held for three weeks at Treasure Island in August 1964, the Veteran's personnel records do not support his claim.  Specifically, a service treatment record dated August 13, 1964 indicates the Veteran underwent a chest x-ray, the result of which was negative.  A notation dated August 15, 1964 shows that the Veteran viewed a training film entitled "115 Volts Deadly Shipmate," during Pre-Commission Training.  It is highly improbable that these events would be noted in the record if during this period the Veteran was being detained at the Treasure Island Naval Clinic.  Despite his claim that he received no punishment for his unauthorized absence as a result of his alleged assault, the Board finds it improbable that records of such an incident would not be included in his personnel records, given the comprehensive accounting of the Veteran's other infractions for unauthorized absences.

The Veteran has consistently reported that his nose was broken during the altercation with MPs, and a September 2, 1964 record shows the Veteran's experienced nose trauma.  However, that record provides no indication that the Veteran received care at the Treasure Island medical center for his reported injuries, or that the Veteran had removed a brace or braces that was inserted into his nose, let alone that a brace was inserted in his nose in the first place.  Additionally, the September 5, 1964 record that showed treatment for a laceration of the scalp noted that the injury occurred within the command and while at work.  These records do not support the Veteran's contention that his injuries were the result of the attack as described by the Veteran.
 
Lastly, the Board notes that after strenuously arguing that his claimed PTSD was the result of the alleged assault that occurred sometime during 1964, the Veteran presented an alternative argument and asserted that his PTSD was the result of a fear of hostile military or terrorist activity as the result of the U.S.S. Chicago's presence in the Gulf of Tonkin.  Given the Veteran's prior insistence that his PTSD was the result of his alleged assault, the Board does not find his alternative theory credible.  The Board also notes that during his March 2004 VA examination, the Veteran mentioned an incident during which the boiler he was fixing was turned on and he was forced to jump out.  However, at no time did the Veteran state that his PTSD was the result of that incident, and the Board could find only one mention of it in the record.

Thus, the Board finds that the Veteran's statements regarding his alleged stressor not credible.  As noted above, in evaluating credibility relevant factors include monetary interest, bias, inconsistent statements, demeanor, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 510-11 (1995).  Here, the Veteran has a significant pecuniary interest in the claim, and his statements in connection with this claim are not supported by the objective evidence of record.  These factors weigh heavily against his credibility.  See Pond v. West, 12 Vet. App. 341 (1999) (noting that although the Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board acknowledges that that the March 2004 and April 2005 VA examination reports listed diagnoses of PTSD.  However, both opinions were predicated on the corroboration of the Veteran's stressor.  The March 2004 examiner rendered an equivocal opinion, stating that the Veteran had major symptoms "that might or might not" be related to his reported stressor.  In the April 2005 opinion, the same examiner wrote that "if [the Veteran] really was beaten in the service," then he met the criteria for a diagnosis of PTSD.  As the Board finds that the Veteran's statements regarding his in-service stressor are not credible, the aforementioned diagnoses are based on inaccurate factual premises and are therefore not probative.  See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

In summary, for the reasons expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the benefit sought on appeal is denied.


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


